 


110 HRES 424 IH: Expressing the sense of the House of Representatives that there should be established a National Brain Cancer Awareness Month, and for other purposes.
U.S. House of Representatives
2007-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 424 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2007 
Ms. Schakowsky (for herself and Mr. Roskam) submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Expressing the sense of the House of Representatives that there should be established a National Brain Cancer Awareness Month, and for other purposes. 
 
 
Whereas brain tumors are the leading cause of death from solid tumors in children under the age of 20, and are the third leading cause of death from cancer in young adults ages 20–39; 
Whereas more than 190,000 people in the United States are diagnosed with a brain tumor each year; 
Whereas of these tumors, approximately 40,000 are new cases of primary brain tumors and approximately 150,000 are metastatic brain tumors, where a cancer spread from another part of the body to the brain; 
Whereas some 10–15 percent of all persons with cancer will experience a metastatic brain tumor at some point; 
Whereas brain tumors may be either malignant or benign, but can be life-threatening in either case; 
Whereas treatment of brain tumors is complicated by the more than 120 different types of such tumors; 
Whereas national priorities for dealing with brain tumors include— 
(1)protecting research programs at the National Cancer Institute such as the Specialized Programs of Research Excellence brain tumor programs; 
(2)strengthening brain tumor research program leadership at the National Institutes of Health, including the National Cancer Institute; and 
(3)eliminating the current two-year waiting period for Medicare benefits; 
Whereas the North American Brain Tumor Coalition has established a Brain Tumor Action Week during the first week of May 2007 and each subsequent first week in May; 
Whereas the Lori Arquilla Andersen Foundation is recognized for their efforts to promote awareness of the life-threatening effects of brain tumors, to advocate on behalf of brain tumor patients, and to raise funds for medical research; 
Whereas May would be an appropriate month to recognize as National Brain Cancer Awareness Month; and 
Whereas there is a need for greater awareness of brain tumors and brain cancer on the part of the public, including awareness of symptoms and warning signs, treatment options, research needs, and public policy implications: Now, therefore, be it 
 
That— 
(1)it is the sense of the House of Representatives that there should be established a National Brain Cancer Awareness Month; and 
(2)the House of Representatives applauds the actions of medical professionals and other caregivers, researchers, patients and their families, and others who strive to combat and raise public awareness of brain tumors and brain cancer. 
 
